FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2021

                                     No. 04-21-00220-CV

                  IN THE INTEREST OF H.A.J.R., L.R.R., AND M.R.R.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01028
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was due June 29, 2021, but has not been filed. We ORDER
appellant to file her brief on or before July 30, 2021.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court